DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/346,153 filed on 4/30/2019. Claims 1-15 were previously pending. Claims 5, 8, 12, 15 were cancelled. Claims 1, 3-4, 6-7, 11, and 13-14 were amended in the reply filed March 29, 2021. This action is final.

Response to Arguments
Regarding Applicant’s response and amendments to the previous objections to Specification on page 9: Applicant cancelled paragraphs [0133-0140], which were previously objected to due to informalities, and no new matter has been added. Objection to the Specification has been withdrawn.
Regarding Applicant’s response and amendments the previous objections to claims 12-15 on page 9: Applicant cancelled claim 12, which was previously objected to due to informalities.  Objection to claims 12-15 have been withdrawn.
Regarding Applicant’s argument starting on page 10 regarding the 112b rejections of claims 7 and 14: The amendments made to the claims traverse the 112b rejection of claims 7 and 14. This 112b rejection has been withdrawn.
Regarding Applicant’s argument starting on page 10 regarding claims 1-15: Applicant’s arguments filed with respect to the rejection made under 35 USC § 101 have been fully considered, but they are not persuasive. Examiner maintains that the invention is merely directed towards “applying” a contact address application, a SNS application, a schedule application, an e-mail application, a messenger application, a navigation application to claim 1; a server to claim 3; and at least one server of a plurality of servers to claim 4 & 11, but similarly to the other additional elements, the aforementioned amended additional elements are merely a generic computer component being used to “apply” the invention’s abstract ideas.
Regarding Applicant’s argument starting on page 12 regarding claims 1-3: Examiner rejects claims 1-3 under 35 USC § 103 by modifying Hershfield (U.S. Pub. 2010/0153265) with Zamer (U.S. Pub. No. US 2015/0046365 A1) which teaches the amended claim language as shown below. Applicant’s arguments to overcome the rejection of claims 1-3 under 35 USC § 102(a)(1) and 35 USC § 102 (a)(2) are now moot.
Regarding Applicant’s argument starting on page 12 regarding claims 4-6, 8-9, 11-13, and 15: Applicant’s arguments filed with respect to the rejection made under 35 USC § 102(a)(1) and 35 USC § 102 (a)(2) have been fully considered, but they are not persuasive. Claims 5, 8, 12, and 15 have been cancelled, and examiner maintains that Hershfield (U.S. Pub. 2010/0153265) anticipates claims 4, 6, 9, 11, and 13, even after all amendments are considered. Applicant merely conclusory argues that the limitations aren’t taught by Hershfield. Examiner respectfully disagrees. Detailed examination of the amended claims with respect to Hershfield are shown below.
Regarding Applicant’s argument starting on page 16 regarding claims 7, 10, and 14: Applicant’s arguments filed with respect to the rejection made under 35 USC § 103 have been fully considered, but they are not persuasive.  Applicant conclusory argues that Tien doesn’t cure the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 4 & 11 share similar unclear language when they recite generate a destination list comprising the at least one of address information related to the delivery received from the at least one server, or generate the destination list, comprising at least one of address information stored in the memory, without requesting the transmission ... This language can be interpreted two different ways: a) both of the “generate” actions must be performed “without requesting the transmission”; or b) only the second “generate” action must be performed “without requesting the transmission”.  Based in part on how claim 4 and claim 8 were written before being combined in this amendment, for examination purposes, the language “without requesting the transmission” will only be interpreted as modifying the second “generate” action as described 
Claims 9-10 are rejected by virtue of dependency upon claim 4, and claims 13-14 are rejected by virtue of dependency upon claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-7, 9-11, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the use of a device for executing a method of obtaining and presenting address information. Therefore, it is directed to one of the four statutory categories of invention: a machine.
The limitations of ...obtain information related to a user, ... obtain at least one of contact address information ... as information related to a user, to store the information related to the user ... , to obtain address information related to delivery by analyzing the stored information related to the user or location information ... obtained through a GPS function, to display a destination list comprising the obtained address information ... when requesting a delivery address related to online product purchase, and to receive an input to select address information included in the destination list, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that involve a person following rules or instructions.  That is, other than the recitation of a generic computer device and its generic components, nothing in the claim elements 
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of obtaining and presenting address information.    The claimed electronic device including its display, communication circuitry, processor, memory, a contact address application, a SNS application, a schedule application, an e-mail application, a messenger application, and a navigation application are recited at a high level of generality [Applicant’s Specification as filed on 4/30/19, Paragraphs 25-30] and are merely invoked as a tools to perform a way to obtain and present address information.  Simply implementing the abstract idea on generic computerized systems is not a practical application of the abstract idea.  Accordingly, alone and in combination, the additional elements of the generic computer environment do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of obtaining and presenting address information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-3 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-3 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
a server, the claim as a whole merely describes how to generally “apply” the concept of obtaining and presenting address information.    The claimed server is recited at a high level of generality [Applicant’s Specification as filed on 4/30/19, Paragraphs 25-30] and is merely invoked as a tool to perform a way to obtain and present address information. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of obtaining and presenting address information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 4 recites the use of a device for executing a method of generating and transmitting address information. Therefore, it is directed to one of the four statutory categories of invention: a machine.
The limitations of ... obtain a request for a transmission of a destination ..., obtain information related to a product or information related to payment means ... , request a transmission of the at least one of address information ... related to identical information when the information related to the product or the information related to the payment means is identical with information ..., generate a destination list comprising the at least one of address information related to the delivery when the request for the transmission of the destination list is obtained ..., or generate the destination list, comprising at least one of address information ..., without requesting the transmission of the at least one of address information ... when any one of the obtained information related to the product or the information related to the payment means is not identical with the information ... , and transmit the generated destination list ..., as drafted, is a system that, under its broadest reasonable interpretation, only covers concepts that involve a person following rules or instructions.  That is, other than the recitation of a generic computer device and its generic components, nothing in the claim elements disclose anything outside the grouping of “Methods of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of generating and transmitting address information.  The electronic device including its communication circuitry, processor, memory, an external electronic device, and at least one server of a plurality of servers are recited at a high level of generality [Applicant’s Specification as filed on 4/30/19, Paragraphs 25-30] and are merely invoked as tools to perform a way to generate and transmit address information.  Simply implementing the abstract idea on generic computerized systems is not a practical application of the abstract idea.  Accordingly, alone and in combination, the additional elements of the generic computer environment do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of generating and transmitting address 
Claims 6-7, and 9-10 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 6-7, and 9-10 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although Claims 6-7 recite the additional elements of logging in to servers, and registering with servers, the claims as a whole merely describes how to generally “apply” the concept of obtaining and presenting address information.  The claimed logging in to servers, and registering with servers are recited at a high level of generality [Applicant’s Specification as filed on 4/30/19, Paragraphs 101-112] and are merely invoked as tools to perform a way to obtain and present address information. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” the concept of obtaining and presenting address information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims 
Claim 11 recites the use of a device for executing a method of generating and transmitting address information. Therefore, it is directed to one of the four statutory categories of invention: a machine.
The limitations of A method ... to provide delivery information, the method comprising: storing at least one of address information related to delivery ... ; obtaining a request for a transmission of a destination list ... ; obtaining at least any one of information related to a product or information related to payment means ... , requesting the transmission of the at least one of address information ... related to identical information when at least any one of the information related to the product or the information related to the payment means is identical with information ... , generating the destination list comprising at least one of address information related to delivery ... , or based on the request for the transmission of the destination list obtained ... generating the destination list, comprising at least one of address information ... , without requesting the transmission of the at least one of address information ... when any one of the obtained information related to the product or the information related to the payment means is not identical with the information ... ; and transmitting the generated destination list ..., as drafted, is a system that, under its broadest reasonable interpretation, only covers concepts that involve a person following rules or instructions.  That is, other than the recitation of a generic electronic device, nothing in the claim elements disclose anything outside the grouping of “Methods of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of generating and transmitting address information.  The electronic device including its display, communication circuitry, processor, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of generating and transmitting address information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 13-14 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 13-14 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although Claims 13-14 recite the additional elements of logging in to servers, and registering with servers, the claims as a whole merely describes how to generally “apply” the concept of obtaining and presenting address information.  The claimed logging in to servers, and registering with servers are recited at a high level of generality [Applicant’s Specification as filed on 4/30/19, Paragraphs 101-112] and are merely invoked as tools to perform a way to obtain and present address information. The claims do not include additional elements that are sufficient to 
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4, 6, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hershfield (U.S. Pub. No. US 2010/0153265 A1).
Regarding the following Claim 4 and 11 limitations, Hershfield, as shown, discloses the following limitations:
An electronic device providing payment service, comprising: a communication circuitry; at least one processor electrically connected to the communication circuitry; and memory electrically connected to the at least one processor; [See [0037-0038]; (Fig. 3); Here Hershfield teaches a payment provider server comprising: a network interface component and bus for communicating information, a processor, and memory.]
...wherein the memory stores at least one of address information related to delivery obtained from at least one server of a plurality servers; [See [0008]; [0026], [0037]; (Fig. 2); Here Hershfield teaches a payment provider server, one of a plurality of payment provider servers, storing user address information.]
...the processor is configured to: obtain a request for a transmission of a destination list from an external electronic device; [See [0019]; (Fig. 1, 122); (Fig. 4A, 4B); (Fig. 2, element 208, 210); Here Hershfield teaches a payment provider server 208 receiving a request from a customer computer system 210 (i.e. an external electronic device) for shipping addresses (i.e., destination list), the request taking the form of a user submitting their login information.]
... obtain information related to a product or information related to payment means from the external electronic device; [See [0007]; [0034]; (Fig. 2, element 208, 210); Here Hershfield teaches a payment provider server 208 receiving and storing user payment information from a customer computer system 210 (i.e. an external electronic device).]
... request a transmission of the at least one of address information from the at least one server related to identical information when the information related to the product or the information related to the payment means is identical with information on the at least one server stored in the memory; [See [0047-0049]; (Fig. 4B, 4E); Here Hershfield teaches that when an icon labeled with the name of a payment option is selected, “Sara’s WaMu Visa”, the user data on the payment provider server labeled with an identical name is transmitted to 
... the processor is configured to generate a destination list comprising the at least one of address information related to the delivery received from the at least one server, or generate the destination list, comprising at least one of address information stored in the memory, without requesting the transmission of the at least one of address information from the at least one server when any one of the obtained information related to the product or the information related to the payment means is not identical with the information on the at least one server managed by the electronic device; [See [0049]; (Fig. 4E) Here Hershfield teaches that when payment information provided by the customer does not correspond to an existing form of payment stored on the server, selectable shipping addresses from the customer’s account are presented for them to select a billing address from.]
... transmit the generated destination list to the external electronic device.; [See [0021]; (Fig. 1, 122); (Fig. 4A, 4B); Here Hershfield teaches a payment provider server sending selectable shipping addresses to the computer system that requested it.]
Regarding the following Claim 6 and 13 limitations, Hershfield, as shown, discloses the following limitations:
The electronic device of claim 5, wherein the processor is configured to: request whether the external electronic device has logged in to the at least one server from at least any one of the external electronic device and the at least one server;
...request whether an account of a user of the external electronic device has been registered with the at least one server from the at least one server based on the external electronic device being not logged in to the at least one server.; [See [0007]; (Fig. 1, 110); (Fig. 4A, 4B); Here Hershfield teaches a payment provider server processor verifying, prior to executing the user login process (i.e., device being not logged in to the at least one server), that user information has been registered as an account.]
Regarding the following Claim 9 limitations, Hershfield, as shown, discloses the following limitations:
The electronic device of claim 4, wherein the processor is configured to: obtain information related to a user from the external electronic device; [See [0021]; (Fig. 1, 118); Here Hershfield teaches a payment provider server receiving and storing user information from a computer system.]
...obtain the at least one of address information related to the delivery from the obtained information related to the user; [See [0019]; (Fig. 1, 122); Here Hershfield teaches a payment provider server receiving and storing user shipping addresses.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hershfield (U.S. Pub. No. US 2010/0153265 A1) in view of Zamer (U.S. Pub. No. US 2015/0046365 A1).
Regarding the following Claim 1 limitations, Hershfield, as shown, discloses the following limitations:
An electronic device, comprising: a display; a communication circuitry; a processor electrically connected to the display and the communication circuitry; and memory electrically connected to the processor; [See [0037-0038]; (Fig. 3); Here Hershfield teaches a computer system including: a display, a processor, a network interface component and bus for communicating information, and memory.]
...wherein when the memory is executed, the memory stores instructions enabling the processor to obtain information related to a user; [See [0021]; (Fig. 1, 122); (Fig. 4B, 420); Here Hershfield teaches a computer system capable of receiving information related to a user.]
...the memory stores instructions enabling the processor to display a destination list comprising the obtained address information on the display; [See [0021]; (Fig. 1, 122); (Fig. 4B, 420); Here Hershfield teaches a computer system capable of displaying shipping addresses (i.e., destination list) related to a user.]
...the memory stores instructions enabling the processor to receive an input to select address information included in the destination list.; [See [0021]; (Fig. 1, 122); (Fig. 4B, 420); Here Hershfield teaches a computing device capable of allowing a user to select a desired shipping address from the shipping addresses displayed.]
Hershfield does not, however Zamer does, disclose the following limitations:
...the memory stores instructions enabling the processor to obtain at least one of contact address information from a contact address application, text information posted on social networking service (SNS) from a SNS application, schedule information from a schedule application, e-mail information from an e-mail application, a messenger message from a messenger application and address information obtained from a navigation application as information related to a user; [See [0035]; (Fig. 1, element 120); (Fig. 2, element 120, 228); [0039]; Zamer teaches a shipping delivery location mining module 302 which accesses communication data (i.e. e-mail information) related to a user via a messaging application [i.e. an e-mail application).]
... to store the information related to the user in the memory; [See [0039]; [0044]; [0081];  Zamer teaches storing the accessed communication data as an output of a shipping delivery location mining module 302.]
... to obtain address information related to delivery by analyzing the stored information related to the user or location information of the electronic device obtained through a GPS function; [See [0039]; [0044]; [0045]; [0081]; Zamer teaches a shipping delivery location analysis module 304 determining a predicted shipping delivery address (i.e. obtain address information related to delivery) based in part on the shipping delivery data (communication data) related to the user.]
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the address information retrieval system of Hershfield with the universal address service of Zamer.  While Hershfield teaches obtaining customer address information from address databases, Zamer teaches determining customer address information based on address information found in emails of the user.  By utilizing the shipping delivery location mining module of Zamer, Hershfield could determine predicted customer address information that is more accurate than customer address information stored in a database.  This would allow a customer to avoid deliveries sent to an address in which they will not be physically present at time of delivery, and thus avoid customer frustration and wasted time, as described in Zamer [0003].
Regarding the following Claim 2 limitations, Hershfield, as shown, discloses the following limitations:
The electronic device of claim 1, wherein: the address information related to delivery comprises first address information and second address information, the first address information comprises address information on the user, and the second address information comprises address information on others related to the user.; [See [0047]; (Fig. 4B, 420); Here Hershfield teaches shipping options including shipping addresses corresponding to a user, and shipping addresses corresponding to individuals related to the user.]
Regarding the following Claim 3 limitations, Hershfield, as shown, discloses the following limitations:
The electronic device of claim 1, wherein the instructions enable the processor to transmit the information related to the user to a server; [See [0021]; (Fig. 1, 118); (Fig. 2, 234); Here Hershfield teaches a computer system capable of relaying information related to a user to a payment provider server.]
...to request a transmission of a destination list, comprising at least one of address information related to the delivery, from the server; [See [0019]; (Fig. 1, 122); Here Hershfield teaches a computer system capable of requesting shipping addresses (i.e., a destination list) from a payment provider server in the form of logging into a payment provider account.]
...and to obtain the destination list from the server. [See [0021]; (Fig. 1, 122); Here Hershfield teaches a computer system capable of receiving selectable shipping addresses from a payment provider server.]

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hershfield (U.S. Pub. No. US 2010/0153265 A1) in view of Tien (U.S. Pub. No. US 2017/0200161 A1).
Regarding the following Claim 7 and 14 limitations, Hershfield, as shown, discloses all claim 4, 6, 11, and 13 limitations, as well as the following limitations:
The electronic device of claim 6, wherein the processor is configured to: request the transmission of the at least one of address information from the at least one server of the plurality servers based on at least any one of the external electronic device being logged in to the at least one server of the plurality servers or the account of the user of the external electronic device being registered with the at least one server of the plurality servers; [See [0047] (Fig. 4A); (Fig. 4B, 420); Here Hershfield teaches a payment provider server processor requesting shipping addresses to be sent from the payment provider server memory to a user's computer system based on said user being logged in to the server via their computer system.]
... provide the destination list, comprising at least one of address information stored in the memory; [See [0021]; (Fig. 1, 122); (Fig. 4B); Here Hershfield teaches a payment provider server providing a selection of user shipping addresses.
Hershfield does not teach, however Tien teaches, a way to provide the destination list, comprising at least one of address information stored in the memory, without requesting the transmission of the at least one of address information from the at least one server of the plurality servers based on the account of the user of the external electronic device not being registered with the at least one server of the plurality servers.
When a customer is prompted by a merchant server to enter their address information, this indicates that the customer is not registered with the merchant server (i.e. the account the user of the external electronic device not being registered with the at least one server) [See Tien [0005]). This is where the customer can utilize the invention of Tien to log in to a payment provider account, in which they have previously registered, in order to access stored shipping addresses (i.e., destination list) (See Tien [0028], [0046]). By implementing this invention, a customer does requesting the transmission of the at least one of address information from the at least one server). Instead, a shipping address stored on the payment processor server may be selected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hershfield to incorporate the teachings of Tien in order to provide user shipping addresses to a user based on said user not being registered with a merchant website they are trying to purchase from; with the motivation of saving the customer the time and effort necessary to manually enter a shipping address at checkout each time they want to purchase something from a merchant server in which they are not registered.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hershfield (U.S. Pub. No. US 2010/0153265 A1) in view of Kumar (U.S. Pat. No. US 10,366,436 B1).
Regarding the following Claim 10 limitations, Hershfield, as shown, discloses all Claim 4 limitations, but none of the following limitations. Kumar does, however, disclose all of these limitations:
The electronic device of claim 4, wherein the processor is configured to determine order of the at least one of address information included in the destination list based on at least any one of a delivery distance, a time taken for delivery or a delivery history.; Kumar does, however, disclose all of these limitations [See [Col. 1, Lines 38-41]; (Fig. 2B); [Col. 10, Lines 30-48]; Here Kumar teaches sorting an address list based on estimated time it will take to deliver an item.]
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hershfield to incorporate the teachings of Kumar in order to enhance a customer’s experience (see Kumar [Col. 1, Line 67 – Col. 2, Lines 1-10]).  Incorporating 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Os (U.S. Pub. No. US 2015/0348029 A1) teaches locally stored shipping addresses and retrieval of said locally stored shipping addresses during checkout.
Lee (U.S. Pub. No. US 2018/0240178 A1) teaches logging into a payment provider server during checkout to access stored information.
Van Os (U.S. Patent No. US 10,366,436 B2) teaches using biometrics to access shipping address information during checkout.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628       
/GEORGE CHEN/              Primary Examiner, Art Unit 3628